DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/22/2019 and 10/28/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

TITLE
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. See MPEP 606.

35 USC § 112 Remarks
Claim limitations “a light transmission unit configured to perform, an identifying unit configured to identify, a distance measuring unit configured to measure, a light transmission unit is configured to perform, each of the plurality of light receiving elements is configured to output, ” have been interpreted under 35 U.S.C. 112, sixth paragraph, because they use non-structural term(s) “light transmission unit, identifying unit, distance measuring unit, light transmission unit, light receiving elements” coupled with functional language “configured to” without reciting sufficient structure to achieve the functions.  Furthermore, the non-structural terms are not preceded by a structural modifier.
Since this claim limitations invoke 35 U.S.C. 112, sixth paragraph, claims 1, 3 and 5-13 interpreted to cover the corresponding structures described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: “The light receiving array 40 is comprised of a horizontal selector 51 and a vertical selector 52, and the controller 80 includes a CPU 81, a light receiving area selector 82, a storage device 83, a peripheral circuit 84, and a light receiving are detector 90. The storage device 83 includes, for example, a RAM, a ROM, and/or a semiconductor memory such as a flash memory. The CPU 81 is programmed to perform instructions of programs stored in the storage device 83, thus performing predetermined software tasks and the following routines described later. The peripheral circuit 84 includes, for example, a real-time clock,” - ¶0073, .  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112, sixth paragraph.
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 12 and 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Magee et al. (“Magee”) (U.S. PG Publication No. 2018/0341020).

In regards to claim 1, Magee teaches an apparatus for performing a measurement task of optically measuring a distance of a target object (See ¶0003 and 0016-0019), the apparatus comprising: 
	a light transmission unit configured to perform transmission of measurement light to a predetermined measurement space in which the target object is located (See for example ¶0016-0018 in view of FIG.  1 wherein light is transmitted towards objects within a field of view); 
	a light receiving unit comprising, in a light detection region thereof, a plurality of light receiving elements to which return light from the measurement space is incident (See ¶0016-0018 in view of FIG. 2-4), each of the plurality of light receiving elements being configured to output an intensity signal based on a corresponding intensity of the return light (See ¶0016-0018 and 0031), the return light including reflected light reflected based on reflection of the measurement light by the target object (See ¶0016-0018 and 0031 in view of FIG. 1-4); 
	an identifying unit configured to identify a light receiving area in the light detection region as a function of the intensity signals of the plurality of respective light receiving elements (See ¶0035 in view of FIG. 4 wherein the light receiving area in an example may fall within the circle 404; also see ¶0003 and 0017-0018 wherein an intensity of received reflected light is measured), the light receiving area being based on specified light receiving elements in the plurality of light receiving elements (See ¶0035 in view of FIG. 4 wherein the specified light receiving elements among the plurality of light receiving elements are those that fall within the activation area of circle 404, i.e. photodiode elements 402a, 402b, 402c and 402d), the specified light receiving elements being arranged to receive the reflected light (See ¶0035 in view of FIG. 4 wherein photodiode elements 402a-d make up a photodiode group and are activated by the system while other photodiodes may not be activated); and 
	a distance measuring unit configured to measure the distance of the target object in accordance with the intensity signals received by the specified light receiving elements (See ¶0003, 0016-0018 and 0031).

In regards to claim 2, Magee teaches the apparatus according to claim 1, wherein: 
	each of the plurality of light receiving elements is configured to stochastically output the intensity signal based on the corresponding intensity of the return light (See ¶0016-0018 and 0031); and 
	the identifying unit is configured to perform a statistical task as a function of the output signals of the plurality of respective light receiving elements to thereby identify the light receiving area (See ¶0038-0045 in view of FIG. 5 and 6 wherein, for example, as described in ¶0038 the photodiode elements 402 that cover the area of the photodetector illuminated by the received reflected optical waveform are activated).

In regards to claim 12, Magee teaches the apparatus according to claim 2, wherein: 
	the identifying unit is configured to: 
	perform the statistical task as a function of the output signal of each of the plurality of respective light receiving elements (See ¶0038-0045 in view of FIG. 5 and 6); and 
	identify the light receiving area in accordance with: 
	a result of the statistical task for each of the plurality of respective light receiving elements (See ¶0038-0045 in view of FIG. 5 and 6); and 
	a shape of an optical image formed on the light receiving area based on the reflected light (See ¶0038-0045 in view of FIG. 5 and 6).

In regards to claim 14, the claim is rejected under the same basis as claim 1 by Magee.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Magee et al. (“Magee”) (U.S. PG Publication No. 2018/0341020) in view of Kubota et al. (“Kubota”) (U.S. PG Publication No. 2019/0086542).

In regards to claim 3, Magee fails to teach the apparatus according to claim 2, wherein: the light transmission unit is configured to perform, as the transmission of the measurement light to the predetermined measurement space, transmission of first measurement light to the predetermined measurement space, and transmission of second measurement light to the predetermined measurement space; each of the plurality of light receiving elements is configured to: output, as the intensity signal, a first intensity signal based on a corresponding intensity of first return light from the measurement space; and output, as the intensity signal, a second intensity signal based on a corresponding intensity of second return light from the measurement space, the first return light including light reflected based on reflection of the first measurement light by the target object, the second return light including light reflected based on reflection of the second measurement light by the target object; and the identifying unit is configured to: perform, as the statistical task, a task of calculating a sum of the first intensity signals of each of the plurality of light receiving elements and the second intensity signals of a corresponding one of the plurality of light receiving elements to thereby obtain intensity peaks from the respective specified light receiving elements; and identify the light receiving area in accordance with an arrangement of the specified light receiving elements.
	In a similar endeavor Kubota teaches the light transmission unit is configured to perform, as the transmission of the measurement light to the predetermined measurement space, transmission of first measurement light to the predetermined measurement space, and transmission of second measurement light to the predetermined measurement space (See ¶0119 in view of FIG. 14 wherein a number of additional measurement light transmissions [irradiations] may be made); 
	each of the plurality of light receiving elements is configured to: output, as the intensity signal, a first intensity signal based on a corresponding intensity of first return light from the measurement space (See ¶0143 in view of FIG. 14 wherein a first evaluation of the first digital signal may be made); and 
	output, as the intensity signal, a second intensity signal based on a corresponding intensity of second return light from the measurement space (See ¶0143 in view of FIG. 14 wherein a second evaluation of the second digital signal may be made), the first return light including light reflected based on reflection of the first measurement light by the target object (See ¶0143 in view of FIG. 14), the second return light including light reflected based on reflection of the second measurement light by the target object (See ¶0143 in view of FIG. 14); and 
	the identifying unit is configured to: perform, as the statistical task, a task of calculating a sum of the first intensity signals of each of the plurality of light receiving elements and the second intensity signals of a corresponding one of the plurality of light receiving elements to thereby obtain intensity peaks from the respective specified light receiving elements (See ¶0143 in view of FIG. 14 wherein a third signal may be made from a sum of the first and the other additional signals); and 
	identify the light receiving area in accordance with an arrangement of the specified light receiving elements (See ¶0143 in view of FIG. 14 in view of, for example, claim 13, ¶0022 and 0027 of Magee wherein multiple photodiode elements may be added into photodiode groups for sensing multiple areas).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Kubota into Magee because it enables a system “to accurately and stably measure the distance to a target object on the basis of a time difference between timing of a peak position in the third digital signal and irradiation timing of the laser light without being affected by noise,” - ¶0143.

In regards to claim 4, Magee teaches the apparatus according to claim 2, wherein: 
	the light receiving unit comprises a plurality of light receiving blocks, each of the plurality of light receiving blocks comprising the plurality of light receiving elements (See ¶0034-0035 in view of FIG. 4).
	Magee, however, fails to teach the identifying unit is configured to: perform, as the statistical task, a task of calculating the sum of the intensity signals from the plurality of respective light receiving elements for each of the plurality of light receiving blocks to thereby obtain intensity peaks from specified light receiving blocks in the plurality of light receiving blocks; and identify the light receiving area in accordance with an arrangement of the specified light receiving blocks.
	In a similar endeavor Kubota teaches the identifying unit is configured to: 
		perform, as the statistical task, a task of calculating the sum of the intensity signals from the plurality of respective light receiving elements for each of the plurality of light receiving blocks to thereby obtain intensity peaks from specified light receiving blocks in the plurality of light receiving blocks (See ¶0003, 0054, and 0064 wherein it is understood that a peak position of a signal value [of the light received in the SPAD light receiving elements is taken into consideration); and 
		identify the light receiving area in accordance with an arrangement of the specified light receiving blocks (See FIG. 14 of Kubota, this is taken in view of ¶0035 and FIG. 4 of Magee wherein the specified light receiving elements among the plurality of light receiving elements are those that fall within the activation area of circle 404, i.e. photodiode elements 402a, 402b, 402c and 402d).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Kubota into Magee because it enables a system “to accurately and stably measure the distance to a target object on the basis of a time difference between timing of a peak position in the third digital signal and irradiation timing of the laser light without being affected by noise,” - ¶0143.

In regards to claim 5, Magee fails to teach the apparatus according to claim 4, wherein: the light transmission unit is configured to perform, as the transmission of the measurement light to the predetermined measurement space, transmission of first measurement light to the predetermined measurement space, and transmission of second measurement light to the predetermined measurement space; and the identifying unit is configured to: obtain, based on the first measurement light, a first sum of the intensity signals from the plurality of respective light receiving elements for each of the plurality of light receiving blocks; obtain, based on the second measurement light, a second sum of the intensity signals from the plurality of respective light receiving elements for each of the plurality of light receiving blocks; and calculate a total sum of the first sum for each of the plurality of light receiving blocks and the second sum for the corresponding one of the plurality of light receiving blocks.
	In a similar endeavor Kubota teaches the light transmission unit is configured to perform, as the transmission of the measurement light to the predetermined measurement space, transmission of first measurement light to the predetermined measurement space, and transmission of second measurement light to the predetermined measurement space (See ¶0119 in view of FIG. 14 wherein a number of additional measurement light transmissions [irradiations] may be made); and 
	the identifying unit is configured to: 
		obtain, based on the first measurement light, a first sum of the intensity signals from the plurality of respective light receiving elements for each of the plurality of light receiving blocks (See ¶0143 in view of FIG. 14 wherein a first evaluation of the first digital signal may be made); 
		obtain, based on the second measurement light, a second sum of the intensity signals from the plurality of respective light receiving elements for each of the plurality of light receiving blocks (See ¶0143 in view of FIG. 14 wherein a second evaluation of the second digital signal may be made); and 
		calculate a total sum of the first sum for each of the plurality of light receiving blocks and the second sum for the corresponding one of the plurality of light receiving blocks (See ¶0143 in view of FIG. 14 wherein a third signal may be made from a sum of the first and the other additional signals).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Kubota into Magee because it enables a system “to accurately and stably measure the distance to a target object on the basis of a time difference between timing of a peak position in the third digital signal and irradiation timing of the laser light without being affected by noise,” - ¶0143.

In regards to claim 6, Magee fails to teach the apparatus according to claim 3, wherein: the identifying unit is configured to: obtain a first peak intensity based on the first intensity signals of each of the plurality of light receiving elements; obtain a second peak intensity based on the second intensity signals of each of the plurality of light receiving elements; and calculate a sum of the first peak intensity and the second peak intensity for each of the plurality of light receiving elements to thereby obtain an intensity distribution image comprised of pixels each having a corresponding one of the intensity peaks.
	In a similar endeavor Kubota teaches wherein: the identifying unit is configured to: 
	obtain a first peak intensity based on the first intensity signals of each of the plurality of light receiving elements (See ¶0078 in view of FIG. 10A wherein a peak value may be determined from a first digital signal); 
	obtain a second peak intensity based on the second intensity signals of each of the plurality of light receiving elements (See ¶0078 in view of FIG. 10b wherein a plurality of second peak values may be determined from a plurality of second digital signals); and 
	calculate a sum of the first peak intensity and the second peak intensity for each of the plurality of light receiving elements to thereby obtain an intensity distribution image comprised of pixels each having a corresponding one of the intensity peaks (See ¶0078 in view of FIG. 10D, this may be taken in view of ¶0143 and FIG. 14).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Kubota into Magee because it enables a system “to accurately and stably measure the distance to a target object on the basis of a time difference between timing of a peak position in the third digital signal and irradiation timing of the laser light without being affected by noise,” - ¶0143.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Magee et al. (“Magee”) (U.S. PG Publication No. 2018/0341020) in view of Kubota et al. (“Kubota”) (U.S. PG Publication No. 2019/0086542) and Kusevic et al. (“Kusevic”) (U.S. PG Publication No. 2010/0157280).

In regards to claim 11, Magee teaches the apparatus according to claim 3, wherein: 
	the plurality of light receiving elements are arranged in rows and columns (See FIG. 4).
	Magee, however, fails to teach the identifying unit is configured to: calculate a sum of the intensity peaks for each row of the specified light receiving elements; calculate a sum of the intensity peaks for each column of the specified light receiving elements; and identify the light receiving area in accordance with an arrangement of each row of the specified light receiving elements and each column of the specified light receiving elements.
	In a similar endeavor Kusevic teaches the identifying unit is configured to: 
	calculate a sum of the intensity peaks for each row of the specified light receiving elements (See ¶0008-0009 wherein image data across the rows and columns is calculated, including intensity peaks towards the specific pixel locations); 
	calculate a sum of the intensity peaks for each column of the specified light receiving elements (See ¶0008-0009 wherein image data across the rows and columns is calculated, including intensity peaks towards the specific pixel locations); and 
	identify the light receiving area in accordance with an arrangement of each row of the specified light receiving elements and each column of the specified light receiving elements (See ¶0008-0009 wherein specific pixel locations where image data is received is determined by the system).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Kusevic into Magee because it allows for distance measurement across row and column pixel locations of laser returns as described in ¶0008.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Magee et al. (“Magee”) (U.S. PG Publication No. 2018/0341020) in view of Otsuka et al. (“Otsuka”) (U.S. PG Publication No. 2018/0292304).

In regards to claim 13, Magee teaches the apparatus according to claim 1, wherein: the identifying unit is configured to: perform an identification task of identifying the light receiving area at any one of the following first (i) to ninth (ix) timings: (i) The first timing when the apparatus is started (ii) The second timing that cyclically occurs while the apparatus is performing the measurement task. (iii) The third timing when the apparatus is terminated (iv) The fourth timing when it is determined that apparatus has no need of executing the distance measurement task (v) The fifth timing indicative of each time the apparatus starts the identification task (vi) The sixth timing indicative of a temporarily allowable timing during execution of the measurement task (vii) The seventh timing when calibration of the light receiving area is instructed by a user (viii) The eighth timing when it is determined that the target object is located within a predetermined distance range from the apparatus (ix) The ninth timing when an external calibration instruction is input to the apparatus at factory adjustment or periodic inspection of the apparatus (See ¶0033-0037 in view of FIG. 4); and
	the distance measuring unit is configured to measure the distance of the target object relative to the apparatus in accordance with at least part of the intensity signals received by the respective specified light receiving elements (See ¶0033-0037 in view of FIG. 4).
	Magee, however, fails to teach calibrate the identified light receiving area; and the at least part of the intensity signals being included in the calibrated light receiving area.
	In a similar endeavor Otsuka teaches calibrate the identified light receiving area (See ¶0118-0121 wherein calibration of imaging regions is done); and 
	the at least part of the intensity signals being included in the calibrated light receiving area (See ¶0118-0121 wherein this includes at least part of the intensity signals placed upon the regions).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Otsuka into Magee because it allows for the calibration of image regions, including the image region sub-areas as described in at least ¶0121, thus properly testing pixel data of capture.

Allowable Subject Matter
Claims 7-10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Iguchi (U.S. PG Publication No. 2019/0331771) and Keilaf et al. (U.S. PG Publication No. 2019/0271767) as they teach imaging systems with particular sub-regions which are activated based on the returning ToF light data using SPADs.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDEMIO NAVAS JR whose telephone number is (571)270-1067. The examiner can normally be reached M-F, ~ 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EDEMIO . NAVAS JR
Primary Examiner
Art Unit 2483



/EDEMIO NAVAS JR/Primary Examiner, Art Unit 2483